Citation Nr: 1629875	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's friend


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

A January 2015 Board decision denied entitlement to an effective date earlier than May 7, 2010 for the grant of service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the claim to the Board for further proceedings.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for PTSD by way of a letter from his service representative dated on July 26, 2007, and date-stamped as received by the RO on July 27, 2007.

2.  The RO denied the Veteran's claim of entitlement to service connection for PTSD in a rating decision dated on May 12, 2008, and it notified the Veteran and his service representative of that decision by way of a letter dated on May 16, 2008.

3.  The Veteran filed a timely notice of disagreement (NOD) with the RO's rating decision by way of a letter dated on June 3, 2008, and date-stamped as received by the RO on June 4, 2008.  

4.  The RO issued a Statement of the Case (SOC) on August 6, 2008.  

5.  In August 2008, sixteen days following the issuance of the SOC, the Veteran requested a hearing before a Decision Review Officer (DRO) and submitted numerous documents to the RO in support of the claim, including a private medical report from Dr. L.K.  

6.  In October 2008, the Veteran requested a hearing before the Board in Washington, DC. 

7.  A DRO hearing was held on December 16, 2008.  

8.  On January 19, 2010, the RO mailed the Veteran and his representative a Supplemental Statement of the Case (SSOC) regarding the May 2008 decision and notice of his procedural and appellate rights.  The SSOC specifically considered the report of Dr. L.K.

9.  A substantive appeal was received by the RO on May 7, 2010.  The substantive appeal with regard to the May 2008 decision was not received within 60 days of the January 2010 SSOC or within one year of the May 2008 mailing of the notification of the determination being appealed, and the May 2008 decision therefore became final.

10.  The Veteran's May 7, 2010, substantive appeal constitutes an informal petition to reopen his claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2010, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated such that additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an earlier effective date for the grant of service connection for PTSD.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.  Accordingly, the Board will proceed to a decision.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Applicable Laws

As noted in the introduction, the Veteran seeks an effective date earlier than May 7, 2010, for the grant of service connection for PTSD.  He asserts the effective date should be in July 2007, when he initially filed a claim for entitlement to service connection for PTSD.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  

Facts

Here, the Veteran submitted a claim for entitlement to service connection for PTSD in July 2007.  The RO denied the Veteran's claim in a May 2008 rating decision.  In June 2008, the Veteran filed a timely notice of disagreement (NOD), indicating his request for a "statement of the case for my review...a VA Form 9 Appeal to Board of Veterans...[and] a hearing with the Board of Appeals."  See June 3, 2008 NOD.  Correspondence dated June 4, 2008, entitled "Request for a Personal Hearing," indicated the Veteran's request for a personal disability hearing.  See June 4, 2008 Request for a Personal Hearing.  This supplemental correspondence restated his previous request for a "hearing to the Appeal to Board of Veterans," noting that this prior "option will remain in the event if we cannot resolve this matter."  Thereafter, An SOC was issued in August 2008.  

Sixteen days later, the Veteran submitted additional evidence, including an "Appeal Hearing Options Election" form in which the Veteran indicated his request for a local hearing before a DRO.  In October 2008, the Veteran submitted another Appeal Hearing Options Election form, indicating his request for "a hearing before BVA in Washington, DC."  A DRO hearing was held on December 16, 2008.

On January 19, 2010, the RO mailed the Veteran and his representative an SSOC regarding the May 2008 decision and notice of his procedural and appellate rights. 

On May 7, 2010, the RO received a VA Form 9, which appears to be filled out by the Veteran and signed by the Veteran's representative.  The VA Form 9 is not dated or signed by the Veteran. 



Analysis

It is the holding of the CAVC, as set out in the February 2016 Memorandum Decision, that the Board did not provide an adequate statement of reasons and bases for its rejection of evidence favorable of the Veteran's intent to appeal his decision to the Board, including the Veteran's June 2008 correspondences, and his August and October 2008 DRO and Board hearing requests.  

An appeal to the Board "consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal."  38 C.F.R. § 20.200 (2015). The substantive appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO. 38 C.F.R. § 20.202 (2015).  To be considered timely, the substantive appeal must be filed within sixty days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20 .302(b) (2015).  Additionally, an extension for filing a substantive appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303 (2015).  If the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Veteran never submitted a timely substantive appeal, even under a liberal interpretation there is no document in the file received within 60 days of the SOC, or within one year of the May 2008 decision, that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  The Board's review of the relevant evidence reveals that prior to the issuance of the August 2008 SOC, the Veteran's June 3, 2008 correspondence indicated both his request for a hearing with the Board and an understanding of the appellate process, namely the need for both the statement of the case and a "VA form 9 Appeal to Board of Veterans."  See June 3, 2008 NOD.  The correspondence from the following day both rescinded the Veteran's request for a Board hearing in favor of a DRO hearing, while still contradictorily attempting to preserve his earlier hearing request "in the event that we cannot resolve the matter."  See June 4, 2008 Request for a Personal Hearing Correspondence.  

Thereafter, the August 2008 SOC and accompanying VA Form 9 were sent to the Veteran's address of record.  The SOC, sent to that address, was not returned as undeliverable.  Further, the RO was not notified of any changes with respect to the Veteran's home address, thus, it does not appear that the SOC was mailed to the wrong address (nor does the Veteran contend that this is the case here).  The next correspondence from the Veteran was received in August 2008, reiterating his request for a DRO hearing, and other additional documentation relating to his PTSD claim, without any substantive evidence or argument specifically addressing the reasons and bases advanced in the SOC.  Following these submissions, the Veteran submitted a hearing election form, unaccompanied by a VA Form 9 or any statements in support of his condition, merely reflecting his desire for a hearing before the Board.  

Even liberally construing the Veteran's June, August and October 2008 submissions, the statements do not "set out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed."  38 C.F.R. § 20.202 (2015).  Firstly, the June 2008 attempts to request and then preserve the "option" of a Board hearing fails as a matter of law in light of the prohibition of 38 C.F.R. 20.703, mandating that such requests "before a substantive appeal has been filed will be rejected."  Next, the August 2008 hearing election form, even when coupled with the statements presented in the June 2008 correspondences, do not reflect any attempt to identify the "specific arguments" in favor of undermining the reasons and bases stated in the August 2008 SOC, as required by 38 C.F.R. 20.202.  Moreover, the Veteran's October 2008 Board hearing election also failed to advance any "specific arguments."  When discerning the Veteran's "intent" the most important factor are the Veteran's written statements, and the materials submitted in June, August and October 2008 do not provide any substantive argument thus negating any perceived "intent" to formulate a substantive appeal.  This lack of intent is even more apparent in light of the June 3, 2008 correspondence which specifically identifies his knowledge of appellate process, including his request for a statement of the case and a VA Form 9, which were diligently provided as noted above.  Therefore, even liberally interpreted these submissions cannot be construed as an intended substantive appeal.  

In addition, the communication received by VA on May 7, 2010, was not considered a timely substantive appeal of the May 2008 rating decision, as the substantive appeal was not received by March 19, 2010, which constitutes a 60-day period from the date the RO mailed the statement of the case.

As a timely appeal of the May 2008 rating decision was not filed, such decision is final.  38 U.S.C.A. § 7105.  

The Veteran contends that the May 2008 rating decision did not become final, such that the effective date of the grant of service connection for PTSD should be the date he filed his initial claim in 2007.  The Veteran essentially raises two arguments in support of this position.

First, the Veteran argues that the May 2008 rating decision is not final because three months later, in August 2008, the Veteran submitted a private medical opinion from Dr. L.K., which was not considered by the RO until April 2011, when it granted service connection for PTSD.  

New and material evidence received prior to expiration of the appeal period will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("When VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.").

Here, there is no dispute that the Veteran submitted the private medical opinion within one year of the rating decision and immediately after the August 2008 SOC.  However, review of the record shows that the RO did consider that report in the January 2010 SSOC.  The RO specifically listed the report of Dr. L.K. as evidence it considered in readjudicating the Veteran's claim of entitlement to service connection for PTSD.  Thus, the Veteran's first argument regarding finality must fail.

The Veteran also contends that his representative at the time failed to timely file a substantive appeal.  He asserts that he relied on his representative to keep track of things, like filing the substantive appeal, and that he should not be penalized for his representative's mistake.  See June 2013 Hearing Transcript; May 2011 Notice of Disagreement.  

The time period during which to file a substantive appeal is not jurisdictional, i.e., failure to file within the prescribed time period is not an absolute bar to the Board's ability to adjudicate a matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA may waive its objection to an untimely substantive appeal, either explicitly or implicitly.  Id.  If a claimant does not file a timely substantive appeal and VA does not waive the timeliness requirement, however, "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993)). 

In Percy, the United States Court of Appeals for Veterans Claims held that VA had waived any objections it might have had to the timeliness of the filing of a substantive appeal by treating the disability rating matter as if it were part of a timely filed substantive appeal for more than five years, including by certifying the matter to the Board for adjudication and holding a Board hearing acknowledging that the matter was on appeal and taking testimony on the matter.  Percy, 23 Vet. App. at 46.  Here, in contrast, after receiving the May 2010 Form 9, the RO sent a letter to the Veteran explaining its determination that the substantive appeal was not timely and informing him that he could appeal the decision that his substantive appeal was not timely filed.  As a result, the Board finds that VA has not waived any objections to the timeliness of the Veteran's substantive appeal.

The doctrine of equitable tolling is also applicable to the time limit to file a substantive appeal.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  Equitable tolling is to be applied only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.  Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).  Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

After very careful review of the record, the Board finds that equitable tolling is not for application in this case.  While the Board does not question the veracity of the Veteran's statement that he trusted his representative to act on his behalf, the fact that the Veteran was represented does not relieve him of his obligation to pursue his rights diligently.  In this regard, the Board notes that there are some inconsistencies with regard to the Veteran's failure to timely file a substantive appeal.  At the June 2013 DRO hearing, the Veteran and his friend testified that the Veteran trusted his representative at the time, which was not Disabled American Veterans, to timely file documents for him, and that the Veteran was unaware that his representative failed to timely file the substantive appeal.  However, a VA treatment record dated in February 2010, just one month after the SSOC was issued, shows that the Veteran had notice of the SSOC, that he was not happy with his VSO, and that he was urged by his treatment provider to contact DAV to change representation.  In addition, the record shows that despite the Veteran's contention that he relied on his representatives to file paperwork for him, the Veteran consistently filed notices of disagreement and submitted other evidence to the RO directly, without going through his representative, both before and after his failure to timely file a substantive appeal to the January 2010 SSOC.  Moreover, the record does not show that the Veteran was incapable of handling his own affairs, as evidenced by multiple examination reports indicating that the Veteran was competent.  See, e.g., February 2011 VA Examination Report; February 2013 VA Examination Report. 

The Veteran's allegations simply do not demonstrate any circumstances which existed beyond his control which prevented him from filing a timely Substantive Appeal.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letter sent with the SSOC in January 2010, which the record shows the Veteran received because he discussed it during a February 2010 mental health consult.  The letter also informed the Veteran that if he failed to file an appeal or a request for more time before the time limit for filing an appeal expired, his case would be closed.  Moreover, the record shows that the Veteran already had doubts about his VSO and was urged by his VA treatment provider to contact the DAV in February 2010, which was still within the 60 day appeal period of the January 2010 SSOC.  Where an appellant has been thus informed and has not received a communication from his representative regarding the filing of a substantive appeal, a diligent claimant should either submit a substantive appeal for himself or confirm with his representative that an appeal is being timely filed.  Because the Veteran did not pursue his rights diligently, the Board will not equitably toll the time period for filing the substantive appeal.

Accordingly, the May 2008 rating decision, which denied entitlement to service connection for PTSD, is final.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Therefore, the earliest effective date for the grant of entitlement to service connection for PTSD can be no earlier than the Veteran's claim to reopen.

On January 5, 2011, the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD.  In an April 2011 rating decision, the RO granted service connection for PTSD, assigning an effective date of January 5, 2011, the date of receipt of his claim to reopen.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).

Although the RO identified the Veteran's January 5, 2011, correspondence as the first claim to reopen entitlement to service connection for PTSD, the Board, construes the Veteran's untimely substantive appeal, received on May 7, 2010, as an informal claim to reopen entitlement to service connection for PTSD because it clearly identified that the Veteran sought to continue his claim of entitlement to service connection for PTSD.  The Board thus finds that this submission constitutes a claim to reopen, and that May 7, 2010, is the proper effective date in consideration of the aforementioned effective date statutory provisions.  

Thus, while the Board finds that the effective date provisions do not allow an effective date dating back to receipt of his July 27, 2007, claim, due to the finality of the May 2008 rating decision, the Board does find that the proper effective date is May 7, 2010, which constitutes an informal claim to reopen entitlement to service connection for PTSD. 

Based on the above, the earliest date of receipt of a reopened claim of service connection for PTSD is May 7, 2010, the date the RO received the Veteran's untimely substantive appeal, which is construed as a claim to reopen.  An effective date earlier than May 7, 2010, is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to May 7, 2010, for the award of service connection for PTSD.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an effective earlier than May 7, 2010, for the grant of service connection for PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


